Determination of respondent, dated October 18, 2005, which suspended petitioner from her position as caseworker for 45 days without pay, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Nicholas Figueroa, J.], entered June 5, 2006) dismissed, without costs.
Substantial evidence supports the findings of acts of misconduct that, as fairly summed up by the Administrative Law Judge (ALJ), show a pattern of inappropriate, unprofessional behavior disruptive of the workplace and disrespectful of both office supervisors and coworkers. No basis exists to disturb the ALJ’s findings of credibility (Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]), including that petitioner was not the victim of testimonial bias on the part of supervisors and coworkers whose work performance she had criticized. The 45-day suspension does not shock our sense of fairness, particularly in view of petitioner’s recent 15-day suspension for similar *325misconduct (Matter of Rosenblatt v New York City Admin. for Children’s Servs., 36 AD3d 458 [2007]; cf. Matter of Martinez v City of New York, 281 AD2d 187 [2001]). Concur—Mazzarelli, J.P., Andrias, Saxe, Sweeny and Malone, JJ.